The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
1.	Applicant's submittal of claims 1-20 in the “Claims” filed on 04/16/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 4-8 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claims 4-8, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations. For examples claims 4-7 recite “by a machine learning system, the image to determine whether an end point”. However, these claims are indefinite because parent method claim 1 recites “a machine learning system” and “an end point”. The recitations of “by a machine learning system, the image to determine whether an end point” in claims 4-7 seem to be reciting a machine learning system and end point that are not in reference to “a machine learning system” and “an end point” in parent claim 1. Therefore, the limitations of “by a machine learning system, the image to determine whether an end point” in claims 4-7 are indefinite and unclear. 
Regarding Claim 8, it is rejected under 112(b) because of its dependency status from claim 7.
Regarding Claims 16-19, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations. For examples claims 16-19 recite “by a machine learning system, the image to determine whether an end point”. However, these claims are indefinite because parent system claim 13 recites “a machine learning system” and “an end point”. The recitations of “by a machine learning system, the image to determine whether an end point” in claims 16-19 seem to be reciting a machine learning system and end point that are not in reference to “a machine learning system” and “an end point” in parent claim 13. Therefore, the limitations of “by a machine learning system, the image to determine whether an end point” in claims 16-19 are indefinite and unclear. 
Regarding Claim 19, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations. For example, claim 19 recites “analyze the image by the machine learning algorithm”. However, there is no recitation of “a machine learning algorithm” in parent claim 13. Therefore, the limitations of “analyze the image by the machine learning algorithm” in claim 19 is indefinite and unclear. 
Regarding Claim 20, it is rejected under 112(b) because of its dependency status from claim 19.
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1, 7-12, 13, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20140061032 A1; hereinafter Miller).
Regarding claim 1, Miller teaches a method (see the entire document, specifically Fig. 1+; [0001+], and as cited below) comprising: 
obtaining, by a charged particle beam (see [0001, 0002, 0021, 0048]), an image of a surface of a sample (see [0002, 0029, 0045-0047, 0054, 0064]), the sample including a plurality of features (see [0023, 0045-0047]; see also Fig. 1); 
analyzing, by a machine learning system (see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38) the image to determine whether an end point has been reached (see [0045, 0051]), the end point based on a feature of interest out of the plurality of features observable in the image (see [0045]); and 
based on the end point not being reached, removing a layer of material from the surface of the sample (see [0045]).  
Regarding claim 7, Miller teaches all of the features of claim 1.
Miller further teaches wherein analyzing, by a machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached includes: analyzing the image by the machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38) to determine the feature of interest from the plurality of features based on a feature vector (Miller see [0045, 0051]).
Regarding claim 8, Miller teaches all of the features of claim 7.
Miller further teaches wherein the feature vector (Miller see [0045, 0051]) includes descriptors defining different portions of the feature of interest (Miller see [0045, 0051]) and one or more descriptors may be selected for use in the feature vector (Miller see [0045, 0051])
Regarding claim 9, Miller teaches all of the features of claim 1. 
Miller further teaches wherein removing a layer of material from the surface of the sample includes: cutting with a laser (see [0032]), microtome or any other device that removes material.  
Regarding claim 10, Miller teaches all of the features of claim 1. 
Miller further teaches wherein removing a layer of material from the surface of the sample includes: milling, by a focused ion beam, the surface of the sample to remove a layer of material (see [0032]).  
Regarding claim 11, Miller teaches all of the features of claim 1. 
Miller further teaches wherein the sample is a lamella (see [0032]).
Regarding claim 12, Miller teaches all of the features of claim 1. 
Miller further teaches wherein the feature of interest is circuit structure included in a semiconductor wafer (see [0025, 0037, 0066]).
Regarding claim 13, Miller teaches a charged particle microscope system for processing samples (see the entire document, specifically Fig. 1+; [0001+], and as cited below), the system comprising:
an ion column to provide a focused ion beam (see Fig. 7; [0048-0060]; see specifically [0048-0050]); 
an electron column to provide an electron beam (see [0048-0050]); and 
a controller (see [0054, 0060]) including code that, when executed, causes the charged particle microscope to: 
obtain, by the electron beam (see [0001, 0002, 0021, 0048, 0054, 0060]), an image of a surface of a sample (see [0002, 0029, 0045-0047, 0054, 0064]), the sample including a plurality of features (see [0023, 0045-0047]; see also Fig. 1); 
analyze, by a machine learning system (see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point has been reached (see [0045, 0051]), the end point based on a feature of interest out of the plurality of features observable in the image (see [0045]); 
based on the end point not being reached, milling, by the focused ion beam, the surface of the sample to remove a layer of material (see [0045]); and 
based on the end point being reached, cease material removal (see [0045]; see Claim 30).  
Regarding claim 19, Miller teaches all of the features of claim 13. 
Miller further teaches wherein the code causing the charged particle microscope to analyze (see [0048, 0054, 0060]), by a machine learning system (see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point (see [0045, 0051]) has been reached further includes code that, when executed, causes the charged particle microscope to: analyze the image by the machine learning algorithm (Miller see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38) to determine the feature of interest from the plurality of features based on a feature vector (Miller see [0045, 0051]).   
Regarding claim 20, Miller teaches all of the features of claim 19. 
Miller further teaches wherein wherein the feature vector (Miller see [0045, 0051]) characterizes the features of interest based on parameters describing the feature of interest (Miller see [0045, 0051]). 
Regarding claim 21, Miller teaches all of the features of claim 13. 
Miller further teaches wherein the sample is a lamella (see [0032]).
Regarding claim 22, Miller teaches all of the features of claim 13. 
Miller further teaches wherein the feature of interest is circuit structure included in a semiconductor wafer (see [0025, 0037, 0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claims 2-5 and 14-17 are rejected under 35 U.S.C.103 as being unpatentable over Miller et al. (US 20140061032 A1; hereinafter Miller), in view of Bulut et al. (US 20200117739 A1; hereinafter Bulut). 
Regarding claim 2, Miller teaches all of the features of claim 1.
Miller further teaches wherein the machine learning system (see [0029-0030, 0054, 0061-0064]; see Claim 38) (see below for “is an artificial neural network”).
But, Miller does not expressly disclose “(wherein the machine learning system) is an artificial neural network”.
However, in the analogous art, Bulut teaches a learning component that generates, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or the operational metrics and transmits the problem descriptions to a database ([Abstract]), wherein (Fig. 1+; [0019+]) learning component 114 can include an encoder-decoder structure associated with the artificial intelligence (for example, associated with the deep-learning algorithms such as RNNs) ([0029]), a learning component operatively coupled to a processor can generate, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or operational metrics. Further, the learning component can transmit the problem descriptions to a first database ([0061, 0062]), where wherein the artificial intelligence includes a recurrent neural network (Claim 5).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bulut’s learning component comprising of artificial intelligence that includes a recurrent neural network into Miller’s method, and thereby, modified Miller’s (by Bulut) method will have wherein the machine learning system (Miller see [0029-0030, 0054, 0061-0064]; see Claim 38 in view of Bulut [0062, Claim 5]) is an artificial neural network (in view of Bulut [0061-0062], Claim 5]).	
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a learning component operatively coupled to a processor can generate, using artificial intelligence, that can detect problem descriptions from one or more of the subset of key performance indicators (Bulut [0062]), which can help address any problems during a process.
Regarding claim 3, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein the artificial neural network (in view of Bulut [0062, Claim 5]) is a convolutional neural network, multi-layer perceptron or a recurrent neural network (in view of Bulut [0062], Claim 5]).
Regarding claim 4, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein analyzing, by a machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached includes: segmenting, by the artificial neural network (in view of Bulut [0061-0062], Claim 5]), the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5]).  
Regarding claim 5, modified Miller (by Bulut) teaches all of the features of claim 2.
Modified Miller (by Bulut) further teaches wherein analyzing, by a machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached includes: classifying, by the artificial neural network (in view of Bulut [0062, Claim 5]), the plurality of features in the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5]).  
Regarding claim 14, Miller teaches all of the features of claim 13.
Miller further teaches wherein the machine learning system (see [0029-0030, 0054, 0061-0064]; see Claim 38) (see below for “is an artificial neural network”).
But, Miller does not expressly disclose “(wherein the machine learning system) is an artificial neural network”.
However, in the analogous art, Bulut teaches a learning component that generates, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or the operational metrics and transmits the problem descriptions to a database ([Abstract]), wherein (Fig. 1+; [0019+]) learning component 114 can include an encoder-decoder structure associated with the artificial intelligence (for example, associated with the deep-learning algorithms such as RNNs) ([0029]), a learning component operatively coupled to a processor can generate, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or operational metrics. Further, the learning component can transmit the problem descriptions to a first database ([0061, 0062]), where wherein the artificial intelligence includes a recurrent neural network (Claim 5).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bulut’s learning component comprising of artificial intelligence that includes a recurrent neural network into Miller’s system, and thereby, modified Miller’s (by Bulut) system will have wherein the machine learning system (Miller see [0029-0030, 0054, 0061-0064]; see Claim 38 in view of Bulut [0062, Claim 5]) is an artificial neural network (in view of Bulut [0061-0062], Claim 5]).	
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a learning component operatively coupled to a processor can generate, using artificial intelligence, that can detect problem descriptions from one or more of the subset of key performance indicators (Bulut [0062]), which can help address any problems during a process.
Regarding claim 15, modified Miller (by Bulut) teaches all of the features of claim 14.
Modified Miller (by Bulut) further teaches wherein the artificial neural network (in view of Bulut [0062, Claim 5]) is a convolutional neural network, multi-layer perceptron or a recurrent neural network (in view of Bulut [0062], Claim 5]).
Regarding claim 16, modified Miller (by Bulut) teaches all of the features of claim 14.
Modified Miller (by Bulut) further teaches wherein the code causing the charged particle microscope to analyze (Miller see [0048, 0054, 0060]), by a machine learning system (Miller see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached further includes code that, when executed, causes the charged particle microscope to: classify, by the artificial neural network (in view of Bulut [0061-0062], Claim 5]), the plurality of features in the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5])..  
Regarding claim 17, modified Miller (by Bulut) teaches all of the features of claim 14.
Modified Miller (by Bulut) further teaches wherein the code causing the charged particle microscope to analyze (Miller see [0048, 0054, 0060]), by a machine learning system (Miller see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached further includes code that, when executed, causes the charged particle microscope to: segment, by the artificial neural network (in view of Bulut [0061-0062], Claim 5]), the image to determine the feature of interest from the plurality of features (Miller see [0045] in view of Bulut [0061-0062], Claim 5]).  
5.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Miller et al. (US 20140061032 A1; hereinafter Miller), in view of Bhattiprolu et al. (US 9905394 B1; hereinafter Bhattiprolu). 
Regarding claim 6, Miller teaches all of the features of claim 1.
Miller further teaches wherein analyzing, by a machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached (see below for “includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image”)
But, Miller does not expressly disclose “wherein analyzing, by a machine learning system, the image to determine whether an end point has been reached) includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image”.
However, in the analogous art, Bhattiprolu teaches a system described herein analyzes an object using a charged particle beam device where the charged particle beam device is used to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces ([Abstract]), wherein (Fig. 1+; C3 L15 + ) the system described herein comprises a step of generating lamellas comprising the sides of the opening and of identifying the material characteristics of those lamellas, where material characteristics of the generated lamellas are determined. More precisely, in method step S9, the first lamella 807 (i.e. the boundary lamella), the second lamella808 and the third lamella809 are analyzed with respect to their material characteristics using the second charged particle beam 312. In other words, an analysis is carried out to identify the material and/or the composition of elements each lamella has at a particular pixel in its respective image. The material characteristics may also comprise, for example, information about the quantity of a specific element and/or its size and/or its structure contained in the material (C18 L27-42), where now provide for generating filtered data for each pixel or a group of pixels of the generated images of the first lamella 807, the second lamella 808 and the third lamella 809. More precisely, filtered data is generated for each pixel of the second image of the second surface 801 of the first lamella 807, of the third image of the first side 805 of the second lamella 808 and of the fourth image of the third side 806 of the third lamella 809 (C20 L1-38).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bhattiprolu’s generating filtered data for each pixel or a group of pixels of the generated images of lamellas into Miller’s method, and thereby, modified Miller’s (by Bhattiprolu) method will have wherein analyzing, by a machine learning system (Miller see [Abstract], [0029-0030], [0054], [0061], [0062], [0063], [0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached includes: placing a bounding box around the feature of interest to determine a size and location of the feature of interest within the image (Miller in view of Bhattiprolu C18 L27-42; C20 L1-38). 
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a system to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces, where filtered data is generated for each pixel of an image for a lamella (Bhattiprolu C18 L27-42; C20 L1-38), where identified material characteristics and the filtered data of the filtered images is used to obtain information on the material characteristics for each pixel of each surface generated when material is sequentially removed from the object (Bhattiprolu C21 50-54).
6.	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Miller et al. (US 20140061032 A1; hereinafter Miller), in view of Bulut et al. (US 20200117739 A1; hereinafter Bulut), further in view of Bhattiprolu et al. (US 9905394 B1; hereinafter Bhattiprolu). 
Regarding claim 18, modified Miller (by Bulut) teaches all of the features of claim 14.
Modified Miller (by Bulut) further teaches wherein the code causing the charged particle microscope to analyze (Miller see [0048, 0054, 0060]), by a machine learning system (Miller see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached further (see below for “includes code that, when executed, causes the charged particle microscope to: draw a bounding box and the feature of interest, to show its location and size”).  
But, modified Miller (by Bulut) does not expressly disclose “wherein the code causing the charged particle microscope to analyze, by a machine learning system, the image to determine whether an end point has been reached further (includes code that, when executed, causes the charged particle microscope to: draw a bounding box and the feature of interest, to show its location and size)”.
However, in the analogous art, Bhattiprolu teaches a system described herein analyzes an object using a charged particle beam device where the charged particle beam device is used to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces ([Abstract]), wherein (Fig. 1+; C3 L15 + ) the system described herein comprises a step of generating lamellas comprising the sides of the opening and of identifying the material characteristics of those lamellas, where material characteristics of the generated lamellas are determined. More precisely, in method step S9, the first lamella 807 (i.e. the boundary lamella), the second lamella 808 and the third lamella 809 are analyzed with respect to their material characteristics using the second charged particle beam 312. In other words, an analysis is carried out to identify the material and/or the composition of elements each lamella has at a particular pixel in its respective image. The material characteristics may also comprise, for example, information about the quantity of a specific element and/or its size and/or its structure contained in the material (C18 L27-42), where now provide for generating filtered data for each pixel or a group of pixels of the generated images of the first lamella 807, the second lamella 808 and the third lamella 809. More precisely, filtered data is generated for each pixel of the second image of the second surface 801 of the first lamella 807, of the third image of the first side 805 of the second lamella 808 and of the fourth image of the third side 806 of the third lamella 809 (C20 L1-38).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bhattiprolu’s generating filtered data for each pixel or a group of pixels of the generated images of lamellas into Miller’s system, and thereby, modified Miller’s (by Bhattiprolu) system will have wherein the code causing the charged particle microscope to analyze (Miller see [0048, 0054, 0060]), by a machine learning system (Miller see [Abstract], [0029-0030, 0054, 0060, 0061, 0062, 0063, 0064], see Claim 38), the image to determine whether an end point (Miller see [0045, 0051]) has been reached further includes code that, when executed, causes the charged particle microscope to: draw a bounding box and the feature of interest, to show its location and size (Miller in view of Bhattiprolu C18 L27-42; C20 L1-38).
The ordinary artisan would have been motivated to modify Miller in the manner set forth above, at least, because this inclusion provides a system to generate high resolution 3D data sets by sequentially removing material from the object, exposing surfaces of the object and generating images of the surfaces, where filtered data is generated for each pixel of an image for a lamella (Bhattiprolu C18 L27-42; C20 L1-38), where identified material characteristics and the filtered data of the filtered images is used to obtain information on the material characteristics for each pixel of each surface generated when material is sequentially removed from the object (Bhattiprolu C21 50-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898